[Cite as Nelson v. Nelson, 2021-Ohio-33.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                            LAKE COUNTY, OHIO


 WILLIAM DAVID NELSON, SR.,                          :      MEMORANDUM OPINION

                   Plaintiff-Appellant,              :
                                                            CASE NO. 2020-L-108
         - vs -                                      :

 LISA DIMBERIO NELSON, et al.,                       :

                   Defendants-Appellees.             :


 Civil Appeal from the Lake County Court of Common Pleas, Domestic Relations Division,
 Case No. 15 DR 000030.

 Judgment: Appeal dismissed.


 Susan T. Seacrist, Thrasher, Dinsmore & Dolan, LPA, 100 7th Avenue, Suite 150,
 Chardon, OH 44024 and Kevin R. McMillan, McMillan & Sobel, LLC, 30195 Chagrin
 Boulevard, Pepper Pike, OH 44124 (For Plaintiff-Appellant).

 Sandra A. Dray, Sandra A. Dray Co., L.P.A., 1111 Mentor Avenue, Mentor, OH 44077
 (For Defendants-Appellees).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, William Nelson, Sr. appeals the trial court’s October 6, 2020

judgment ruling on objections to a magistrate’s decision and ordering counsel for

appellee, Lisa Nelson, to prepare and submit a judgment entry conforming with the trial

court’s orders and the parties’ agreements.

        {¶2}      We dismiss as the appealed judgment is not a final appealable order.
       {¶3}   A trial court’s judgment is immediately appealable if it constitutes a final

order. Section 3(B)(2), Article IV of the Ohio Constitution; Gale v. Gale, 11th Dist. Lake

No. 2019-L-093, 2019-Ohio-5055, ¶ 3. When a lower court’s order is not final, an

appellate court has no jurisdiction and the appeal must be dismissed. Gen. Acc. Ins. Co.

v. Ins. of N. Am., 44 Ohio St.3d 17, 20 (1989). In the absence of other applicable authority

conferring jurisdiction, as here, a judgment must satisfy R.C. 2505.02 to be final and

appealable. See Huffman v. Huffman, 11th Dist. Lake No. 2015-L-130, 2016-Ohio-62, ¶

4.

       {¶4}   R.C. 2505.02(B) defines a final order as one of the following:

       {¶5}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶6}   “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶7}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶8}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶9}   “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

       {¶10} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.




                                             2
       {¶11} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶12} “(6) An order determining the constitutionality of any changes to the Revised

Code * * *;

       {¶13} “(7) An order in an appropriation proceeding * * *.”

       {¶14} The appealed judgment does not satisfy R.C. 2505.02(B). Accordingly, this

appeal is dismissed, sua sponte, for lack of jurisdiction.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                             3